DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
In the amendments filed on 10/24/2022, claims 1-4, 11-13, and 16-25 are pending. Claim 1 is amended. Claims 5-10 and 14-15 are canceled. Claims 20-22 are withdrawn. Claim 25 is new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-12, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (WO 2017/015376 A1, made of record on 013/10/2022).
Regarding claims 1-2, Le teaches a curable composition comprising a benzoxazine and a reactive diluent (p. 3), wherein the reactive diluent is an epoxy reactive diluent (p. 10), wherein the epoxy reactive diluent is dicyclopentadiene dioxide (p. 12), wherein the curable composition is for providing a cured product or a prepreg comprising bundles or layers of fibers infused or joined with the curable composition (p. 26), which reads on a benzoxazine resin composition for a fiber-reinforced composite material, comprising a component [A] having a peak reaction temperature and a component [B] having a peak reaction temperature, wherein: c) component [B] comprises at least one cycloaliphatic epoxy resin selected from Formula (XVII) as claimed. Le teaches that the benzoxazine is optionally obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9), which optionally reads on wherein: b) component [A] comprises at least one multifunctional benzoxazine resin as claimed, wherein component [A] comprises at least one multifunctional benzoazine resin comprising two structural units as represented by general Formula (II) wherein R1 denotes a linear alkyl group with a carbon number of 1 to 8, a cyclic alkyl group with a carbon number of 3 to 8, or a phenyl group, with a hydrogen being bonded to at least one of the carbon atoms at the ortho-position and the para-position with respect to a carbon atom to which an aromatic-ring oxygen is bonded as claimed. Le teaches that the curable composition optionally further comprises an additional toughener that is a hydroxyl-terminated polyether sulfone (p. 22), which optionally reads on the benzoxazine resin composition further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound is a polyethersulfone as claimed, which would also read on wherein the thermoplastic compound has a glass transition temperature of at least 150°C since it would have the claimed composition of the claimed thermoplastic compound.
Le does not teach a specific embodiment wherein: b) component [A] comprises at least one multifunctional benzoxazine resin, wherein component [A] comprises at least one multifunctional benzoxazine resin comprising two structural units as represented by general Formula (II) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Le’s benzoxazine that is obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine, wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl, as Le’s benzoxazine, which would read on wherein: b) component [A] comprises at least one multifunctional benzoxazine resin as claimed, wherein component [A] comprises at least one multifunctional benzoazine resin comprising two structural units as represented by general Formula (II) wherein R1 denotes a linear alkyl group with a carbon number of 1 to 8, a cyclic alkyl group with a carbon number of 3 to 8, or a phenyl group, with a hydrogen being bonded to at least one of the carbon atoms at the ortho-position and the para-position with respect to a carbon atom to which an aromatic-ring oxygen is bonded as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Le’s benzoxazine that is suitable for Le’s curable composition because Le teaches that the benzoxazine is optionally obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9).
Le does not teach a specific embodiment of the benzoxazine resin composition further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound has a glass transition temperature of at least 150°C, wherein the thermoplastic compound is a polyethersulfone. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s additional toughener that is a hydroxyl-terminated polyether sulfone to modify Le’s curable composition, which would read on the benzoxazine resin composition further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound has a glass transition temperature of at least 150°C, wherein the thermoplastic compound is a polyethersulfone as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the curable composition optionally further comprises an additional toughener that is a hydroxyl-terminated polyether sulfone (p. 22), which would have been beneficial for modifying the toughness of Le’s curable composition.
The Office recognizes that Le does not positively teach wherein: a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [A] and the component [B] as claimed in in claims 1-2 as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the heating cycle (p. 5, l. 27-30). Therefore, wherein: a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other would naturally arise from the component [A] and the component [B] that are rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Le satisfies wherein: d) when the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry in the absence of a polymerization catalyst are not within 50°C of each other, the benzoxazine resin composition additionally comprises a component [D] comprised of a polymerization catalyst which is effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other. This is because Le renders obvious wherein: a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other, as explained in the previous paragraph. Furthermore, the specification of the instant application recites that polymerization catalysts for cationic polymerization systems include Lewis acids and Bronsted acids, metal halides, and organometallic reagents (p. 21, l. 22-25), and that sulfonate ester is at least one polymerization catalyst (p. 8, l. 2-3; p. 22, l. 10, 18; p. 33, l. 28-29). Also, Le teaches that the curable composition optionally further comprises catalyst that is a metal halide or methyl triflate (p. 22), which reads on the polymerization catalysts recited in the specification of the instant application. Therefore, Le’s catalyst would have been effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other as claimed. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
The Office recognizes that Le does not positively teach wherein component [C] is dissolved in the benzoxazine resin composition. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition and the component [C] as explained above. Furthermore, the specification of the instant application recites that these epoxies are ideal reactive diluents for benzoxazines because thermoplastic compounds can easily be dissolved in them (p. 2, l. 20-22), that including these types of epoxies in the resin composition can improve the solubility of the thermoplastic compound in the benzoxazine resin composition (p. 19, l. 32-p. 20, l. 2), that including this type of benzoxazine in the resin composition can improve the solubility of the thermoplastic compounds (p. 20, l. 4-5), and that from the standpoint of affinity with respect to the benzoxazine resin composition, including solubility, it is preferable to use a polyethersulfone (p. 20, l. 29-32). Also, as explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s additional toughener that is a hydroxyl-terminated polyether sulfone to modify Le’s curable composition. The terminal hydroxyl groups of Le’s polyether sulfone would have further contributed to the solubility of Le’s hydroxyl-terminated polyether sulfone in Le’s curable composition. Therefore, wherein component [C] is dissolved in the benzoxazine resin composition would naturally arise from the component [C] and the benxoxazine resin composition that are rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 3, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein component [B], when analyzed individually by differential scanning calorimetry at a ramp rate of 1 ° C/min exhibits a peak exotherm at a higher temperature than a mixture of component [A], [B] and optionally [D]. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [B], component [A], and the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the heating cycle (p. 5, l. 27-30). Therefore, the claimed physical properties would naturally arise from the component [B], component [A], and the benzoxazine resin composition that are rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 4, Le teaches that the benzoxazine is included in the curable composition in an amount in the range of between about 40% by weight to about 90% by weight, based on the total weight of the curable composition (p. 9), that the reactive diluent is included in the curable composition in an amount in the range of between about 1% by weight to about 40% by weight, based on the total weight of the curable composition (p. 14), and that the reactive diluent (p. 3) is an epoxy reactive diluent (p. 10) that is dicyclopentadiene dioxide (p. 12), which has a molecular weight of 164.20 g/mol, which therefore has an equivalent weight of 164.20 g/mol / 2 eq/mol = 82.10 g/eq. As explained above for claims 1-2, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Le’s benzoxazine that is obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine, wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl, as Le’s benzoxazine, which means that the molecular weight of Le’s benzoxazine is from about 290.23 to about 604.3 g/mol, which means that the equivalent weight of Le’s benzoxazine is from about 290.23 g/mol / 2 eq/mol = 145.12 g/eq to about 604.3 g/mol / 2 eq/mol = 302.15 g/eq. Therefore, the ratio of equivalents of benzoxazine functional groups in Le’s benzoxazine to equivalents of epoxy groups in Le’s dicyclopentadiene dioxide is from (40 g / 302.15 g/eq) / (40 g / 82.10 g/eq) = 0.27 to (90 g / 145.12 g/eq) / (1 g / 82.10 g/eq) = 51. Therefore, Le’s teachings read on wherein component [A] and component [B[ are present in amounts effective to provide an equivalent ratio of [Aeg]/[Beg] of 0.27 to 51 and where [Aeg] = equivalents of benzoxazine functional groups in component [A] and [Beg] = equivalents of epoxy groups in component [B].
Le does not teach with sufficient specificity wherein component [A] and component [B[ are present in amounts effective to provide an equivalent ratio of [Aeg]/[Beg] of 0.5 to 2.5 and where [Aeg] = equivalents of benzoxazine functional groups in component [A] and [Beg] = equivalents of epoxy groups in component [B]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of equivalents of benzoxazine functional groups in Le’s benzoxazine to equivalents of epoxy groups in Le’s dicyclopentadiene dioxide to be from 0.5 to 2.5, which would read on wherein component [A] and component [B[ are present in amounts effective to provide an equivalent ratio of [Aeg]/[Beg] of 0.5 to 2.5 and where [Aeg] = equivalents of benzoxazine functional groups in component [A] and [Beg] = equivalents of epoxy groups in component [B] as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the mechanical strength, water absorption, thermal curability, and/or viscosity of Le’s curable composition because Le teaches that the benzoxazine is included in the curable composition in an amount in the range of between about 40% by weight to about 90% by weight, based on the total weight of the curable composition (p. 9), that the reactive diluent is included in the curable composition in an amount in the range of between about 1% by weight to about 40% by weight, based on the total weight of the curable composition (p. 14), that the reactive diluent (p. 3) is an epoxy reactive diluent (p. 10) that is dicyclopentadiene dioxide (p. 12), that the benzoxazine is optionally obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9), that the benzoxazine imparts mechanical strength, low water absorption, and thermal curability to the composition (p. 5), and that the reactive diluent is completely soluble, reactive, and capable of reducing the composition’s viscosity (p. 10), which means that the ratio of equivalents of benzoxazine functional groups in Le’s benzoxazine to equivalents of epoxy groups in Le’s dicyclopentadiene dioxide would have affected the mechanical strength, water absorption, thermal curability, and/or viscosity of Le’s curable composition.
Regarding claim 11, the specification of the instant application recites that polymerization catalysts for cationic polymerization systems include Lewis acids and Bronsted acids, metal halides, and organometallic reagents (p. 21, l. 22-25), and that sulfonate ester is at least one polymerization catalyst (p. 8, l. 2-3; p. 22, l. 10, 18; p. 33, l. 28-29). Le teaches that the curable composition optionally further comprises catalyst that is a metal halide or methyl triflate (p. 22), which read on the polymerization catalysts recited in the specification of the instant application. Therefore, Le’s teachings optionally read on wherein component [D] is present as claimed.
Le does not teach a specific embodiment wherein component [D] is present. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s catalyst that is a metal halide or methyl triflate to modify Le’s curable composition, which would read on wherein component [D] is present as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the curable composition optionally further comprises catalyst that is a metal halide or methyl triflate (p. 22), which would have been beneficial for catalyzing curing of Le’s curable composition.
Regarding claim 12, Le teaches that the curable composition optionally further comprises catalyst that is methyl triflate (p. 22), which optionally reads on wherein component [D] comprises a sulfonate ester as claimed.
Le does not teach a specific embodiment wherein component [D] comprises a sulfonate ester. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s catalyst that is methyl triflate to modify Le’s curable composition, which would read on wherein component [D] comprises a sulfonate ester as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the curable composition optionally further comprises catalyst that is methyl triflate (p. 22), which would have been beneficial for catalyzing curing of Le’s curable composition.
Regarding claim 16, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix is at least 10°C higher than the highest curing temperature as determined by the G' onset method (p. 6, l. 5-8). Therefore, the claimed physical properties would naturally arise from the benzoxazine resin composition that is rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured at a temperature equal to or less than 220°C to provide a cured matrix having a glass transition temperature, the glass transition temperature of the cured matrix after exposure to moisture is at least 205°C as determined by the G' onset method (p. 6, l. 9-13). Therefore, the claimed physical properties would naturally arise from the benzoxazine resin composition that is rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 18, the Office recognizes that all of the claimed physical properties are not positively taught by Le, namely wherein when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the three point bend method. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition according to claims 1-2 as explained above. Furthermore, the specification of the instant application recites that when the benzoxazine resin composition is cured to provide a cured matrix having a flexural modulus of elasticity, the flexural modulus of elasticity of the cured matrix at 180°C after exposure to moisture is at least 30% of the flexural modulus of elasticity of the cured matrix at room temperature under ambient conditions as determined by the three point bend method (p. 6, l. 14-19). Therefore, the claimed physical properties would naturally arise from the benzoxazine resin composition that is rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 19, Le teaches a prepreg produced by a method including the steps of providing a bundle or layer of fibers, providing the curable composition, joining the bundle or layer of fibers and curable composition, joining the bundle or layers of fibers and curable composition to form a prepreg assembly, optionally removing excess curable composition from the prepreg assembly, and exposing the prepreg assembly to elevated temperature and/or pressure conditions sufficient to infuse the bundle of layer of fibers with the curable composition and form a prepreg (p. 26), which reads on a prepreg, comprising a reinforcing fiber matrix impregnated with a benzoxazine resin composition in accordance with claim 1 as claimed.
Regarding claim 23, Le teaches that the benzoxazine is optionally benzoxazines obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9), and that the benzoxazine is optionally combinations of multifunctional benzoxazines (p. 8), which optionally reads on wherein component [A] contains two or more multifunctional benzoxazine resins as claimed.
Le does not teach a specific embodiment wherein component [A] contains two or more multifunctional benzoxazine resins. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select combinations of two or more of Le’s benzoxazine that is obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine, wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl, as Le’s benzoxazine, which would read on wherein component [A] contains two or more multifunctional benzoxazine resins as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing species of Le’s benzoxazine that are suitable for Le’s curable composition because Le teaches that the benzoxazine is optionally obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9), and that the benzoxazine is optionally combinations of multifunctional benzoxazines (p. 8).
Regarding claim 24, Le teaches that the epoxy reactive diluent is dicyclopentadiene dioxide (p. 12), and that the epoxy reactive diluent is optionally mixtures of di- or poly-epoxides that are cycloaliphatic compounds (p. 10), which optionally reads on wherein component [B] contains more than one cycloaliphatic epoxy resin as claimed.
Le does not teach wherein component [B] contains more than one cycloaliphatic epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use an epoxy reactive diluent that is a di- or poly-epoxide that is a cycloaliphatic compound to substitute for a fraction of Le’s epoxy reactive diluent that is dicyclopentadiene dioxide, which would read on wherein component [B] contains more than one cycloaliphatic epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties of Le’s curable composition because Le teaches that the epoxy reactive diluent is dicyclopentadiene dioxide (p. 12), that the epoxy reactive diluent is optionally mixtures of di- or poly-epoxides that are cycloaliphatic compounds (p. 10), that the reactive diluent is a compound which is completely soluble, reactive, and when combined with the benzoxazine and soluble polyimide, capable for reducing the composition’s viscosity (p. 10), and that the curable composition is a curable composition (p. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (WO 2017/015376 A1, made of record on 013/10/2022) as applied to claim 1, and further in view of Zhou et al. (US 2001/0042593 A1, cited in IDS).
Regarding claim 13, Le renders obvious the benzoxazine resin composition according to claim 1 as explained above.
Le does not teach that the benzoxazine resin composition further comprises a component [E], wherein the component [E] comprises thermoplastic resin particles with an average particle diameter of 5 to 30 μm. However, Zhou teaches densified polyethersulfone particles that have an average particle size of 10 to 25 microns that are fillet forming particles [0040] that are thermoplastic particles that are incorporated into a prepreg resin further comprising a thermoset resin and a curing agent [0011], wherein the thermosetting resin is optionally epoxy [0013]. Le and Zhou are analogous art because both references are in the same field of endeavor of a resin composition for a fiber-reinforced composite material, comprising an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zhou’s densified polyethersulfone particles that have an average particle size of 10 to 25 microns that are fillet forming particles that are thermoplastic particles to modify Le’s curable composition, which would read on the benzoxazine resin composition according to claim 1, further comprising a component [E], wherein the component [E] comprises thermoplastic resin particles with an average particle diameter of 10 to 25 μm as claimed. One of ordinary skill in the art would have been motivated to do so because Zhou teaches that the densified polyethersulfone particles that have an average particle size of 10 to 25 microns that are fillet forming particles [0040] that are thermoplastic particles are beneficial for making a prepreg resin self-adhesive while not adversely affecting the viscosity or other properties of the resin which are required for its use as a prepreg resin [0011], that the thermoplastic fillet forming particles that are densified polyethersulfone are beneficial for not dissolving to any substantial degree when they are loaded into a prepreg resin and for substantially increasing the bonding strength of the resin while at the same time not increasing the viscosity of the prepreg resin to unacceptable levels [0012], and that the fillet forming particles are beneficial for dissolving during a curing process to provide a resin with flow characteristics that enhance fillet formation between the prepreg and a honeycomb [0012], wherein the prepreg resin further comprises a thermoset resin and a curing agent [0011], wherein the thermosetting resin is optionally epoxy [0013], which would have been desirable for Le’s curable composition because Le teaches that the curable composition is for preparing a cured product or a prepreg comprising bundles or layers of fibers infused with the curable composition (p. 26), that the curable composition comprises a reactive diluent (p. 3) that is an epoxy reactive diluent (p. 10), that the curable composition may optionally contain one or more additives that are filler (p. 22), that the particle size and distribution of fillers may be controlled to vary the physical properties and performance of the curable composition (p. 23), that the reactive diluent is capable of reducing the composition’s viscosity (p. 10), and that the benzoxazine imparts mechanical strength and thermal curability to the composition (p. 5).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (WO 2017/015376 A1, made of record on 013/10/2022).
Regarding claim 25, Le teaches a curable composition comprising a benzoxazine and a reactive diluent (p. 3), wherein the reactive diluent is an epoxy reactive diluent (p. 10), wherein the epoxy reactive diluent is dicyclopentadiene dioxide (p. 12), wherein the curable composition is for providing a cured product or a prepreg comprising bundles or layers of fibers infused or joined with the curable composition (p. 26), which reads on a benzoxazine resin composition for a fiber-reinforced composite material, comprising a component [A] having a peak reaction temperature and a component [B] having a peak reaction temperature, wherein: c) component [B] comprises at least one cycloaliphatic epoxy resin selected from Formula (XVII) as claimed. Le teaches that the benzoxazine is optionally obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9), which optionally reads on wherein: b) component [A] comprises at least one multifunctional benzoxazine resin as claimed, and which reads on the formula for the at least one multifunctional benzoxazine resin that is recited in the specification of the instant application (p. 10, l. 17-p. 16, l. 2).
Le does not teach a specific embodiment wherein: b) component [A] comprises at least one multifunctional benzoxazine resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Le’s benzoxazine that is obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine, wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl, as Le’s benzoxazine, which would read on wherein: b) component [A] comprises at least one multifunctional benzoxazine resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Le’s benzoxazine that is suitable for Le’s curable composition because Le teaches that the benzoxazine is optionally obtained by reacting a bisphenol-A, bisphenol-F, phenolphthalein, or thiodiphenol with formaldehyde and a primary amine (p. 8), wherein the primary amine is aniline, cyclohexylamine, butylamine, methylamine, hexylamine, or a compound having the general formula RaNH2, wherein Ra is unsubstituted phenyl, unsubstituted C1 – C8 alkyl, or unsubstituted C3 – C8 cycloalkyl (p. 9).
The Office recognizes that Le does not positively teach wherein: a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the component [A] and the component [B] as claimed as explained above. Furthermore, the specification of the instant application recites that it has been found to be desirable to select and control the components of the benzoxazine resin composition of the present invention such that when the benzoxazine resin composition is heated, curing of both components takes place simultaneously curing at least a portion of the heating cycle (p. 5, l. 27-30). Therefore, wherein: a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other would naturally arise from the component [A] and the component [B] that are rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Le satisfies wherein: d) when the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry in the absence of a polymerization catalyst are not within 50°C of each other, the benzoxazine resin composition additionally comprises a component [D] comprised of a polymerization catalyst which is effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other. This is because Le renders obvious wherein: a) the peak reaction temperatures of component [A] and component [B] as measured in the benzoxazine resin composition by differential scanning calorimetry are within 50°C of each other, as explained in the previous paragraph. Furthermore, the specification of the instant application recites that polymerization catalysts for cationic polymerization systems include Lewis acids and Bronsted acids, metal halides, and organometallic reagents (p. 21, l. 22-25), and that sulfonate ester is at least one polymerization catalyst (p. 8, l. 2-3; p. 22, l. 10, 18; p. 33, l. 28-29). Also, Le teaches that the curable composition optionally further comprises catalyst that is a metal halide or methyl triflate (p. 22), which reads on the polymerization catalysts recited in the specification of the instant application. Therefore, Le’s catalyst would have been effective to bring the peak reaction temperatures of component [A] and component [B] as measured by differential scanning calorimetry in the benzoxazine resin composition to within 50°C of each other as claimed. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Response to Arguments
Applicant’s arguments, see p. 8-11, filed 09/16/2022, with respect to the rejection of claim(s) 1-4, 11, 16-19, and 23-24 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0376406 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 8-11, filed 09/16/2022, with respect to the rejection of claim(s) 12 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0376406 A1, cited in IDS) as applied to claim 11, and further in view of Endo et al. (WO 2009/115488 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 8-11, filed 09/16/2022, with respect to the rejection of claim(s) 12-13 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0376406 A1, cited in IDS) as applied to claims 1 and 11, and further in view of Arai et al. (US 2015/0141583 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument Le does not disclose a polyethersulfone having a glass transition temperature of at least 150°C dissolved in the benzoxazine resin composition (p. 7), Le teaches that the curable composition optionally further comprises an additional toughener that is a hydroxyl-terminated polyether sulfone (p. 22), which optionally reads on the benzoxazine resin composition further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound is a polyethersulfone as claimed, which would also read on wherein the thermoplastic compound has a glass transition temperature of at least 150°C since it would have the claimed composition of the claimed thermoplastic compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s additional toughener that is a hydroxyl-terminated polyether sulfone to modify Le’s curable composition, which would read on the benzoxazine resin composition further comprising a component [C], wherein component [C] comprises a thermoplastic compound comprising one or more repeating units, wherein the thermoplastic compound has a glass transition temperature of at least 150°C, wherein the thermoplastic compound is a polyethersulfone as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the curable composition optionally further comprises an additional toughener that is a hydroxyl-terminated polyether sulfone (p. 22), which would have been beneficial for modifying the toughness of Le’s curable composition. The Office recognizes that Le does not positively teach wherein component [C] is dissolved in the benzoxazine resin composition. However, Le renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the benzoxazine resin composition and the component [C] as explained above. Furthermore, the specification of the instant application recites that these epoxies are ideal reactive diluents for benzoxazines because thermoplastic compounds can easily be dissolved in them (p. 2, l. 20-22), that including these types of epoxies in the resin composition can improve the solubility of the thermoplastic compound in the benzoxazine resin composition (p. 19, l. 32-p. 20, l. 2), that including this type of benzoxazine in the resin composition can improve the solubility of the thermoplastic compounds (p. 20, l. 4-5), and that from the standpoint of affinity with respect to the benzoxazine resin composition, including solubility, it is preferable to use a polyethersulfone (p. 20, l. 29-32). Also, as explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s additional toughener that is a hydroxyl-terminated polyether sulfone to modify Le’s curable composition. The terminal hydroxyl groups of Le’s polyether sulfone would have further contributed to the solubility of Le’s hydroxyl-terminated polyether sulfone in Le’s curable composition. Therefore, wherein component [C] is dissolved in the benzoxazine resin composition would naturally arise from the component [C] and the benxoxazine resin composition that are rendered obvious by Le. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767